DETAILED ACTION

This Office action is in response to the request for continued examination dated 12/17/20.  Claims 1-7, 11-12, 14, 16-22, 24-29 and 31-37 are pending.  Claims 1-7, 11-12, 14, 16-22, 24-29 and 31-37 are rejected.  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-12, 14, 16-22, 24-29, 31, 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,904,630 to Al-Kassim et al. (“Al-Kassim”) and US Patent Application Publication 2008/0195109 to Hunter et al. (“Hunter”), in view of US Patent Application Publication 2015/0026889 to Roselius et al. (“Roselius”).
Claim 1.  A floating electromagnetic field generator system, comprising: 

a surgical bed platform (Al-Kassim, platform is seen generally at Fig. 1, #50, and more specifically as #102 in Fig. 9, and also seen at #150 in Fig. 11) supported by the base and configured to directly support a patient; 
a brace 
first and second bed rails (Al-Kassim, Fig. 3, #52; specifically, rails are the longitudinal portions of frame #52 that are parallel to structures #’s 106) attached to the surgical bed platform on opposing sides of the surgical bed platform; 
a first arm (Al-Kassim, Fig. 3, # 106) that is directly attached to the brace (Al-Kassim, Fig. 3, arms #106 are directly attached to brace #54), the first arm positioned directly between the surgical bed platform and the first bed rail, and the first arm having at least one field generator coil embedded therein (Al-Kassim does not teach arms that are between the rails and the bed platform; #106 of Al-Kassim, which is equivalent to applicant’s arms, are on the outside of the apparatus as seen in Fig. 3; compare to Applicant’s Fig. 3, in which arms #330 are located inside of rails #340; Applicant’s arms are a non-weight bearing structure that are used to hold field generator coils; also Al-Kassim does not teach the use of a field generator coil; however, Hunter teaches a similar surgery table which includes electromagnetic field generating coils, as seen in Fig. 11, #752 and 752a; furthermore, Hunter teaches in paragraph [0127] that the coil array can be “positioned at any appropriate location,” including “on side rails associated with the [operating room] table”; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the surgery table of Al-
a second arm (Al-Kassim, Fig. 3, # 106 that is opposite he first arm) that is directly attached to the brace (Al-Kassim, Fig. 3, arms #106 is directly attached to brace #54), the second arm positioned 
wherein the first arm and the second arm are at least partially independent from weight-bearing portions of the system (Al-Kassim discusses generally in columns 1-2 that it is desirable to have “a tabletop system that provides acceptable strength and rigidity without interfering with the treatment or imaging performed on the patient; however Al-Kassim does not describe the intended forces and specific structural members that are weight bearing; Roselius teaches a similar apparatus and teaches in Fig. 5 weight bearing members #2, equivalent to Applicant’s rail #340 and Al-Kassim’s rails of #52, and Roselius teaches non-weight bearing members #4 that are equivalent to Applicant’s arms #330; it would have been obvious to one of ordinary skill 
Claim 2. The system of claim 1, wherein the brace 
Claim 3. The system of claim 1, wherein the first arm and the second arm are configured to stay rigid independent of movement of the surgical bed platform due to a weight of the patient (Applicant’s claim language has been interpreted in light of the specification, at least paragraph [0089] and Fig. 16, which shows arms #’s 1530 being hinged to #1520; Al-Kassim discusses generally in columns 1-2 that it is desirable to have “a tabletop system that provides acceptable strength and rigidity without interfering with the treatment or imaging performed on the patient;“ and also teaches in column 5, lines 65-68 that the surgical platform panels # 100 and 102 are pivotally attached to frame arms #’s 52; however, Al-Kassim does not teach “wherein the first arm and the second arm are configured to stay rigid independent of movement of the surgical bed platform due to a weight of the patient”; however, Roselius teaches a similar table with a similar construction and which has arms that are mounted in the same pivotal manner, as seen in Fig. 5 at #4; Roselius discusses the benefits of this construction in paragraphs [0059]-[0061], specifically arms “4 are almost unaffected by the bent table top 2;” this is the same manner of construction as provided by Al-Kassim, and the same manner of construction recited in the claim; therefore, it would have been obvious to one of ordinary skill in the art prior to the 
Claim 4. The system of claim 3, wherein the first arm and the second arm are configured to stay rigid independent of bending of the surgical bed 
Claim 5. The system of claim 1, the first arm and the second arm are attached to the brace 
Claim 6. The system of claim 1, wherein the first and the second arm are additionally attached using a connecting component (Applicant’s connecting component is understood to be an additional horizontal structural component, as seen at #825 in Fig. 10; Al-Kassim teaches an additional horizontal structural component at the foot end of the bed, as the end beam of rectangular frame section #58 in Fig. 2).
Claim 7. The system of claim 6, wherein the connecting component is a base connecting component comprising an intermediate brace (Applicant’s connecting component is understood to be an additional horizontal structural component, as seen at #825 in Fig. 10; Al-Kassim teaches an additional horizontal structural component at the foot end of the bed, as the end beam of rectangular frame section #58 in Fig. 2).
Claim 11. 
Claim 12. A system, comprising: 
a first surgical bed platform (Al-Kassim, platform is seen generally at Fig. 1, #50, and more specifically as #102 in Fig. 9, and also seen at #150 in Fig. 11) that is connected to, and movable with respect to, a second surgical bed platform (Al-Kassim, Fig. 10, teaches various panels that are movable with respect to the main panel; also see column 6, lines 32-54: “one end of the panel can pivot”); 
a brace (Al-Kassim, Fig. 7, brace comprises a hub and spokes with tubes, #’s 78, 76, and 74, and outer frame #70; these structures can collectively be seen as #54 in Fig. 2) connected to the first surgical bed platform;
first and second bed rails (Al-Kassim, Fig. 3, #52; specifically, rails are the longitudinal portions of frame #52 that are parallel to structures #’s 106) attached to the first surgical bed platform on opposing sides of the surgical bed platform; 
a first arm (Al-Kassim, Fig. 3, #’s 106); that is directly attached (Al-Kassim, Fig. 3, arms #106 is directly attached to brace #54) to the brace, the first arm positioned 
a second arm (Al-Kassim, Fig. 3, # 106 that is opposite he first arm) that is directly attached to the brace (Al-Kassim, Fig. 3, arms #106 is directly attached to brace #54), the second arm positioned second bed rail (regarding the arm being located between the bed platform and the second bed rail, see discussion above with respect to the first arm), and the second arm having at least one field generator coil connected thereto (as noted above with respect to the first arm, in view of Hunter it would have been obvious to place field generator coils on the second arm of Al-Kassim), 
wherein the first arm and the second arm are at least partially independent from weight-bearing portions of the system (Al-Kassim discusses generally in columns 1-2 that it is desirable to have “a tabletop system that provides acceptable strength and rigidity without interfering with the treatment or imaging performed on the patient; however Al-Kassim does not describe the intended forces and specific structural members that are weight bearing; Roselius teaches a similar apparatus and teaches in Fig. 5 weight bearing members #2, equivalent to Applicant’s rail #340 and Al-Kassim’s rails of #52, and Roselius teaches non-weight bearing members #4 
Claim 14. The system of claim 12, wherein the first arm and the second arm are configured to stay rigid independent of movement of the first surgical bed platform due to a weight of the patient and the first arm and the second arm are configured to stay rigid independent of bending of the first surgical bed platform due to a weight of the patient.  (Roselius, Fig. 5)
Claim 16. The system of claim 12, wherein each of the first arm and the second arm have a plurality of field generator coils connected thereto (Hunter, paragraph [0127] teaches “the coil array 752, which can include multiple individual coils…”).
Claim 17. The system of claim 16, wherein each of the first arm and the second arm have a plurality of field generator coils detachably attached thereto (Hunter, paragraphs [0127]-[0131] teaches various types of tracking devices which can be placed at any desired location).
Claim 18. The system of claim 16, wherein each of the first arm and the second arm have a plurality of field generator coils embedded within (Al-Kassim does not teach the use of a field generator coil; however, Hunter teaches a similar surgery table which includes electromagnetic field generating coils, as seen in Fig. 11, #752 and 752a; furthermore, Hunter teaches in paragraph [0127] that the coil array can be “positioned at any appropriate location,” 
Claim 19. A system, comprising: 
a base (Al-Kassim, Fig. 1, #40); 
a surgical bed platform (Al-Kassim, platform is seen generally at Fig. 1, #50, and more specifically as #102 in Fig. 9, and also seen at #150 in Fig. 11) supported by the base and configured to, in use, support a patient resting thereon (Al-Kassim, Fig. 1, #50); 
a brace (Al-Kassim, Fig. 7, brace comprises a hub and spokes with tubes, #’s 78, 76, and 74, and outer frame #70; these structures can collectively be seen as #54 in Fig. 2) disposed within the surgical bed platform (see Al-Kassim, Figs. 3 and 4, wherein central hub seen in the top view is not seen in the side view because it is embedded in the platform) and directly connected to the surgical bed platform (Al-Kassim, Fig. 3, #52 is directly connected to brace #54; bed platform can be seen as #102 in Fig. 9);
first and second bed rails (Al-Kassim, Fig. 3, #52; specifically, rails are the longitudinal portions of frame #52 that are parallel to structures #’s 106) attached to the surgical bed platform on opposing sides of the surgical bed platform; 
a first hinged arm (Al-Kassim, Fig. 3, # 106; regarding “hinged,”  Applicant’s arms and rails have a pivotal connection, such that the rails are weight bearing while the arms are not 
a second hinged arm (Al-Kassim, Fig. 3, # 106 that is opposite he first arm; regarding “hinged” see discussion above with respect to Roselius) directly attached to the brace (Al-Kassim, Fig. 3, arms #106 are directly attached to brace #54), the second hinged arm positioned directly between the surgical bed platform and the second bed rail, and the second hinged arm having at least one field generator coil embedded therein (Al-Kassim does not teach arms that are between the rails and the bed platform; #106 of Al-Kassim, which is equivalent to applicant’s arms, are on the outside of the apparatus as seen in Fig. 3; compare to Applicant’s Fig. 3, in which arms #330 are located inside of rails #340; Applicant’s arms are a non-weight bearing structure that are used to hold field generator coils; also Al-Kassim does not teach the use of a field generator coil; however, Hunter teaches a similar surgery table which includes electromagnetic field generating coils, as seen in Fig. 11, #752 and 752a; furthermore, Hunter teaches in paragraph [0127] that the coil array can be “positioned at any appropriate location,” including “on side rails associated with the [operating room] table”; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the surgery table of Al-Kassim with the surgery implement navigation system 
a base connecting component (Applicant’s connecting component is understood to be an additional horizontal structural component, as seen at #825 in Fig. 10; Al-Kassim teaches an additional horizontal structural component at the foot end of the bed, as the end beam of rectangular frame section #58 in Fig. 2; alternatively #70 in Fig. 7) that connects the first hinged arm and the second hinged arm wherein the first hinged arm and the second hinged arm are at least partially independent from weight-bearing portions of the system (Al-Kassim discusses generally in columns 1-2 that it is desirable to have “a tabletop system that provides acceptable strength and rigidity without interfering with the treatment or imaging performed on the patient; however Al-Kassim does not describe the intended forces and specific structural members that are weight bearing; Roselius teaches a similar apparatus and teaches in Fig. 5 weight bearing members #2, equivalent to Applicant’s rail #340 and Al-Kassim’s rails of #52, and Roselius teaches non-weight bearing members #4 that are equivalent to Applicant’s arms #330; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide separate weight bearing and non-weight bearing members as taught by Roselius for at least the motivation described in Roselius paragraph [0006], Roselius .
Claim 20. The system of claim 19, wherein the base connecting component is at 
Claim 21. The system of claim 19, wherein the base connecting component is below the surgical bed platform (the cross section of Al-Kassim’s cross beam is seen in Fig. 5 and on the left side of Fig. 8; in Fig. the beam on the left side of the figure is seen to extend lower than the top surface of the bed platform indicated by the top dotted lines; moreover there is no criticality to the orientation of these structures and it would have been an obvious matter of design choice to provide the cross beam of Al-Kassim as either taller or shorter than the level of the surgical bed platform).
Claim 22. The system of claim 19, wherein the first hinged arm and the second hinged arm are configured to stay rigid independent of movement and bending of the surgical bed platform due to the weight of a patient (see Roselius Fig. 5 and discussion above with respect to “at least partially independent from weight bearing portions of the system”; Al-Kassim discusses generally in columns 1-2 that it is desirable to have “a tabletop system that provides acceptable 
Claim 24. A system, comprising: 
a surgical bed platform (Al-Kassim, platform is seen generally at Fig. 1, #50, and more specifically as #102 in Fig. 9, and also seen at #150 in Fig. 11); 
a brace (Al-Kassim, Fig. 7, brace comprises a hub and spokes with tubes, #’s 78, 76, and 74, and outer frame #70; these structures can collectively be seen as #54 in Fig. 2) disposed within the surgical bed platform (see Al-Kassim, Figs. 3 and 4, wherein central hub seen in the top view is not seen in the side view because it is disposed within in the platform) and directly connected to the surgical bed platform (Al-Kassim, Fig. 3, #52 is directly connected to brace #54; bed platform can be seen as #102 in Fig. 9);
first and second bed rails (Al-Kassim, Fig. 3, #52; specifically, rails are the longitudinal portions of frame #52 that are parallel to structures #’s 106) attached to the surgical bed platform on opposing sides of the surgical bed platform;  
a first arm that (Al-Kassim, Fig. 3, # 106)  is directly attached to the brace (Al-Kassim, Fig. 3, arms #106 are directly attached to brace #54), the first arm positioned directly between the surgical bed platform and the first bed rail, the first arm comprising at least one field generator coil (Al-Kassim does not teach arms that are between the rails and the bed platform; #106 of Al-Kassim, which is equivalent to applicant’s arms, are on the outside of the apparatus as seen in Fig. 3; compare to Applicant’s Fig. 3, in which arms #330 are located inside of rails 
a second arm (Al-Kassim, Fig. 3, # 106 that is opposite he first arm) that is directly attached to the brace (Al-Kassim, Fig. 3, arms #106 is directly attached to brace #54), the second arm positioned directly between the surgical bed platform and the second bed rail (regarding the arm being located between the bed platform and the second bed rail, see discussion above with respect to the first arm), the second arm comprising at least one field generator coil (as noted above with respect to the first arm, in view of Hunter it would have been obvious to place field generator coils on the arms of Al-Kassim) and first and second opposing ends (Al-Kassim, Fig. 3, longitudinal arms #106 inherently have two ends);

wherein the second end of the second arm is connected to the second end of the first arm using an intermediate brace component (Applicant’s “intermediate brace” is understood to be “connecting component” as discussed in the disclosure, which is understood to be an additional horizontal structural component, as seen at #825 in Fig. 10; Al-Kassim teaches an additional horizontal structural component at the foot end of the bed, as the end beam of rectangular frame section #58 in Fig. 2; alternatively #70 in Fig. 7), and 
wherein the first arm and the second arm are at least partially independent from weight-bearing portions of the system 
Claim 25. The system of claim 24, wherein the intermediate brace is at a same level as the surgical bed platform (the cross section of Al-Kassim’s cross beam is seen in Fig. 5 and on the left side of Fig. 8; in Fig. the beam on the left side of the figure is seen to be taller than the surface of the bed platform indicated by the dotted lines; moreover there is no criticality to the orientation of these structures and it would have been an obvious matter of design choice to provide the cross beam of Al-Kassim as either taller or shorter than the level of the surgical bed platform).
Claim 26. The system of claim 24, wherein the intermediate brace is below the surgical bed 
Claim 27. The system of claim 24, the first arm and the second arm are attached to the brace using a hinge (Applicant’s claim language has been interpreted in light of the specification, at least paragraph [0089] and Fig. 16, which shows arms #’s 1530 being hinged to #1520; Al-Kassim discusses generally in columns 1-2 that it is desirable to have “a tabletop system that provides acceptable strength and rigidity without interfering with the treatment or imaging performed on the patient;“ and also teaches in column 5, lines 65-68 that the surgical platform panels # 100 and 102 are pivotally attached to frame arms #’s 52; however, Al-Kassim does not provide more detail on this aspect of his invention, therefore Al-Kassim does not explicitly teach “the first arm and the second arm are attached to the brace using a hinge;” Roselius teaches a similar table with a similar construction and which has arms that are mounted in the same pivotal manner, as seen in Fig. 5 at #4; Roselius discusses the benefits of this construction in paragraphs [0059]-[0061], specifically arms “4 are almost unaffected by the 
Claim 28. The system of claim 24, wherein each of the first arm and the second arm have a plurality of field generator coils connected thereto (Hunter, paragraphs [0127]-[0131] teaches various types of tracking devices which can be placed at any desired location).
Claim 29. The system of claim 28, wherein each of the first and the second arm have a plurality of field generator coils detachably attached thereto (Hunter, paragraph [0127] teaches “the coil array 752, which can include multiple individual coils…”; paragraphs [0127]-[0131] teaches various types of tracking devices which can be placed at any desired location).
Claim 31.  The system of claim 1, wherein the brace component is configured to prevent movement of the first arm and the second arm due to movement of the surgical bed platform caused by a weight of the patient (Applicant’s claim language has been interpreted in light of the specification, at least paragraph [0089] and Fig. 16, which shows arms #’s 1530 being hinged to #1520; Al-Kassim discusses generally in columns 1-2 that it is desirable to have “a tabletop system that provides acceptable strength and rigidity without interfering with the treatment or imaging performed on the patient;“ and also teaches in column 5, lines 65-68 that the surgical platform panels # 100 and 102 are pivotally attached to frame arms #’s 52; however, Al-Kassim does not explicitly teach “wherein the brace component is configured to prevent movement of the first arm and the second arm due to movement of the surgical bed platform caused by a weight of the patient”; however, Roselius teaches a similar table with a similar construction and which has arms that are mounted in the same pivotal manner, as seen in Fig. 5 at #4; Roselius 
Claim 33.  The system of claim 12, wherein the first arm is hingedly attached to the brace component and structurally supported by the brace (see rejection of claim 27, above).
Claim 34.  The system of claim 1, wherein the surgical bed platform is formed as a single component (Al-Kassim, Fig. 1, tabletop #50 is a single component; moreover, to the degree that Al-Kassim’s bed platform be interpreted to not be a single component, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the bed platform of Al-Kassim as a single component since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Claim 35.  The system of claim 19, wherein the brace is formed as a single component (the brace of Al-Kassim is formed of multiple components, as seen in Fig. 7; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the brace as a single component since Applicant has not shown that there is any criticality to the manner of construction of the brace component, and additionally it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson
Claim 36.  The system of claim 24, wherein the brace is formed as a single component (the brace of Al-Kassim is formed of multiple components, as seen in Fig. 7; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the brace as a single component since Applicant has not shown that there is any criticality to the manner of construction of the brace component, and additionally it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Claim 37.  The system of claim 12, wherein the brace is configured to prevent movement of the first arm and the second arm due to movement of the first surgical bed platform caused by a weight of a patient (Applicant’s claim language has been interpreted in light of the specification, at least paragraph [0089] and Fig. 16, which shows arms #’s 1530 being hinged to #1520; Al-Kassim discusses generally in columns 1-2 that it is desirable to have “a tabletop system that provides acceptable strength and rigidity without interfering with the treatment or imaging performed on the patient;“ and also teaches in column 5, lines 65-68 that the surgical platform panels # 100 and 102 are pivotally attached to frame arms #’s 52; however, Al-Kassim does not explicitly teach “wherein the brace is configured to prevent movement of the first arm and the second arm due to movement of the first surgical bed platform caused by a weight of a patient”; however, Roselius teaches a similar table with a similar construction and which has arms that are mounted in the same pivotal manner, as seen in Fig. 5 at #4; Roselius discusses the benefits of this construction in paragraphs [0059]-[0061], specifically arms “4 are almost unaffected by the bent table top 2;” this is the same manner of construction as provided by Al-Kassim, and the same manner of construction recited in the claim; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Al-Kassim with the hinged bending capability of Roselius in order to ensure that the arms of Al-Kassim remain ..
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,904,630 to Al-Kassim et al. (“Al-Kassim”), US Patent Application Publication 2008/0195109 to Hunter et al. (“Hunter”), and US Patent Application Publication 2015/0026889 to Roselius et al. (“Roselius”), in view of US Patent 1,011,038 to Davenport.
Claim 32.  The system of claim 12, wherein each of the first surgical bed 



Discussion of allowable subject matter

Applicant’s invention is titled “Floating Electromagnetic Field Generator System…”; however, the claims appear to be mainly directed toward physical structures of an articulating bed with only tangential references to an electromagnetic field generator system.  The prior art is replete with teachings of articulating beds; however, Applicant may be able to overcome the prior art if substantial details of Applicant’s electromagnetic field generators (for example the concepts of Figs. 20-27) are included in the claims limitations as well as limitations encompassing the interaction of those elements with the structures of the bed and the functional capability that this combination provides.  While such amendments would likely overcome the prior art of record, it is unclear if such subject matter would be allowable over all prior art, and any amendments would necessitate further search and consideration.

Response to Applicant's remarks and amendments

Regarding prior objections to the claims, Applicant has amended the claim language and the objections have been respectfully withdrawn.
 With respect to claim 1 (as well as independent claims 12, 19, and 24), rejected under 35 USC §103, Applicant argues on pages 8-10 of Applicant’s remarks that the cited prior art do not teach the claimed invention.  Specifically, Applicant alleges that cited rail structures of Al-Kassim (previously cited as #106 in Fig. 3) that are equivalent to Applicant’s weight bearing rails cannot be independent of the weight bearing portions because they are themselves the weight bearing structures.  While this may or may not be true, the above rejections are based on a different interpretation of Al-Kassim in which the weight bearing rails are interpreted to be the longitudinal beams of frame #52, and Applicant’s non-weight bearing arms which hold EM coils, are Al-Kassim’s structures #106.
Despite this change in interpretation of the Al-Kassim reference, when combined with the teachings of Roselius, Applicant’s argument is still pertinent.  Applicant argues with respect to Roselius that “since rails (4) of Roselius are weight-bearing portion of the table top, the rails (4) cannot be independent of weight-bearing portions of the table top.”  Examiner respectfully disagrees.  Applicant variously claims “at least partially independent from weight-bearing portions of the system” or “configured to stay rigid independent of movement of the surgical bed platform”.  As can be seen in Roselius Fig. 5, structure #2 is weight bearing, hence the bending seen, while structure #4 is not weight bearing, hence not being bent (at most one could argue that #4 supports a portion of the weight which still reads on Applicant’s claim of “partially independent”).  Al-Kassim in view of Roselius also reads on “configured to stay rigid” as structure #4 is seen to be rigid in Roselius Fig. 5; for additional discussion, see rejections above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYLES A THROOP/Examiner, Art Unit 3673